LA COMBE, Circuit Judge1.
The rates of duty on gloves of the kind imported are prescribed in paragraph 458 of the act of October 1, 1890. It provides that:
“Gloves of all descriptions, composed wholly or in part of kid or other leather, * * * shall pay duly at the rates fixed in connection with the following specified kinds thereof, fourteen inches in extreme length, * * * being fixed as the standard., and one dozen pairs as the basis, namely: Ladies’ and children’s Schmaschen of said length or under, one'dollar and seventy-five' cents per dozen; ladies’ and children’s lamb of said length or under, two dollar's and twenty-five cents per dozen; « * ::t ladies’ and children’s suedes of said length or under, 50% ad valorem; all other ladies’ and children’s leather gloves and all men’s leather gloves of said length or under. 50% ad valorem; all leather gloves over fourteen inches in length, 50% ad' valorem. [Here follow other provisions for additional specific duties on other named varieties.] Provided, that all gloves represented to he of a kind or grade below tlioir actual kind or grade shall pay an additional duty of five dollars per dozen pairs: provided further, that none of the articles named in this paragraph shall pay a less rate of duty than 00% ad valorem.”
The importations in question are “ladies’ and children’s Schmas-chen gloves, under fourreen inches in length.” As such, they were dutiable at 81.75 per dozen, unless their value exceeded $3.50 per dozen, in which cast1 they would be dutiable at 50 per cent, ad valorem. The appraiser advanced their value in excess of 10 per cent:, of the value declared in the entry, and the propriety of this advance is not questioned. The appraised value, however, is not in excess of $3.50 per dozen. The collector held the merchandise liable to the additional or penal duty prescribed by section 7 of the customs administrative act of June, 1890. The importer contends, and tin1 board of general appraisers sustained liis contention, that no penal duty should be exacted, because1 gloves of this kind and grade* pay a specific duty, and because the advance, although in excess of 10 per cent., was not sufficient to require them to pay the ad valorean duty exacted by the last proviso of the paragraph above quoted.
Section 7 of the act of June 10,1890, provides that the importen-— “Of any imported merchandise which lias been actually purchased may. s * when ho shall make and verify his written entry of such merchandise, * * * make such addition in the entry to the cost or value given in the invoice * * * as in Ms opinion may raise the same to the actual market value of such merchandise; * ® * and the collector * * « shall cause the actual market value * * * to be appraised; and if the appraised value of any article of imported merchandise shall exceed by more than 10% the value declared in the entry, there shall be levied, collected and paid, in addition to the duties imposed by law on such merchandise, a further sum equal to two per cent, of the total appraised value for each one per cent, that such appraised value exceeds the value declared in the invoice.” etc.
Section 19 of the same act provides for appraisement of value •■'whenever imported merchandise is subject to an ad valorem rate of duty, or to a duty based upon or regulated in any manner by the value thereof.”
*262Where duties are purely specific, no appraisement is required, and none is made; but under the provisions of a paragraph such as 458, above quoted, where the value of the goods determines the question whether they are to pay specific or ad valorem duty, ap-praisement is essential; and it is to be expected that the statute should require the importer himself to state the value of his goods fairly and truthfully, and to enforce that requirement by appropriate penalties. We see no reason, therefore, for restricting' the broad language of the statute, and concur with the judge who heard the case in the circuit court that "the statutes require that all imports be entered at fair value; and this provision for increasing duties for undervaluations of more than 10 per cent, makes no distinction between specific and ad valorem duties, or between under-valuations that may affect the amount of regular duties and those that will not.”
The decision of the circuit court is affirmed.